Citation Nr: 0313028	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  99-16 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected purposes prior to September 17, 2001.


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision 
rendered by the Department of Veterans Affairs (VA) Denver, 
Colorado, Regional Office (RO), which denied the veteran's 
claim of  entitlement to a permanent and total disability 
rating for nonservice-connected purposes.

The Board remanded this case in March 2000, to have the 
veteran scheduled for a Travel Board Hearing.  The RO did so, 
informing the veteran, by letter dated in June 2002, that his 
hearing had been scheduled for June 20, 2002.  The veteran 
failed to report for the hearing.

In a February 2002 rating decision, the RO granted the 
benefit sought by the veteran on appeal, effective from 
September 17, 2001.  In that rating decision, the veteran was 
advised that, since this action by the RO was considered only 
a partial grant, he needed to inform the RO in writing if he 
wished to withdraw his appeal.  He did not do so.  Thus, the 
claim of entitlement to nonservice-connected pension benefits 
prior to September 17, 2001, remains on appeal.  Thereafter, 
the Board initiated further development of his case, 
requesting copies of the medical evidence that the Social 
Security Administration (SSA) had used as a basis for a grant 
of disability benefits in October 1996.  The RO informed the 
veteran of this development, by letter dated in October 2002.  
Once this new evidence was secured and made part of the file, 
the RO contacted the veteran again, by letter dated in 
February 2003, informing him of the newly obtained evidence, 
and giving him an opportunity to provide additional evidence 
or argument within 60 days of the letter.  No response was 
received from the veteran.  


REMAND

Since undertaking the above mentioned additional development, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2) on the 
basis that, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit also invalidated 38 C.F.R. § 19.9(a)(2)(ii) (which 
allowed the Board to provide the notice required by 38 U.S.C. 
§ 5103(a) and § 3.159(b)(1) and provided the claimant not 
less than 30 days to respond to the notice), because it is 
contrary to 38 U.S.C. § 5103(b), which provides the claimant 
one year to submit evidence.  See Disabled American Veterans 
v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -7316, 
2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  

Consequently, the Board no longer has the authority to decide 
claims based on the new evidence that it develops or obtains 
without obtaining a waiver from the appellant of his or her 
right to have one year to submit additional evidence or have 
the new evidence initially considered by the RO.  No such 
waiver is of record in this case.  Thus, the result in this 
particular case is that the RO must review the evidence 
developed by the Board and adjudicate the claim on appeal 
considering the newly-obtained evidence, as well as evidence 
previously of record.

Accordingly, this case is REMANDED for the following:

The RO should re-adjudicate the veteran's 
claim of entitlement to nonservice-
connected pension benefits prior to 
September 17, 2001, taking into 
consideration the above-mentioned 
evidence obtained by the Board, as well 
as evidence previously of record.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC) and provided an 
appropriate period of time for response.  
Thereafter, the case should be returned 
to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until notified.  
He has, nevertheless, the right to submit additional evidence 
and argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that
all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




